                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                           Plaintiff,

             V.                                 Case No. 19-cv-629-wmc

BARBARA L. JOHNSON,
WAYNE S. KING, and
RED CLIFF BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS,
                     Defendants.


                  FINDINGS OF FACT AND CONCLUSIONS OF LAW


      The above-captioned matter having come before the Court to be heard,

Honorable William M. Conley, United States District Judge for the Western District of

Wisconsin, presiding without a jury, on March 25, 2020, the Plaintiff, United States of

America, having appeared by its attorney, the Office of the United States Attorney for

the Western District of Wisconsin, and no appearance having been made on behalf of

the Defendants herein, except as may be noted on the record; the Clerk of the United

States District Court for the Western District of Wisconsin having duly entered the

default of Defendants Barbara L. Johnson, Wayne S. King, and Red Cliff Band of Lake

Superior Chippewa Indians; and the United States having filed a Motion for Default,

with accompanying Declarations; and it further appearing that due notice of motion for

judgment has been made to the Defendants; and the Court having heard the matter,
therefore makes and files the following findings of fact and conclusions of law

constituting its decision in this action.

                                    FINDINGS OF FACT

        1.      The allegations set forth in the United States' complaint are accepted as

true.

        2.      There is now due and unpaid on the Note and Mortgage held by the

United States as of March 25, 2020, the sums set forth in Attachment A.

        3.      The United States has incurred the following costs in this action: See

Attachment A.

        4.       No proceedings have been had at law or otherwise for the recovery of

the sum secured by said Note and Mortgage.

        5.      The leasehold mortgage premises are located 33820 Blueberry Road,

Bayfield, Wisconsin, and are more particularly described as:

        Located on the Red Cliff Indian Reservation, County of Bayfield, State of
        Wisconsin:

        E 1/2 SW 1/ 4 SW 1/ 4 SE 1/ 4 SE 1/ 4 Section 33, Township 52 North,
        Range 4 West, 4th P.M., containing 1.25 acres, more or less, subject to all
        valid existing rights-of-way of record.

        6.      The subject premises are abandoned, as that term is defined in Wis. Stat.

§ 846.102(1).

        7.      Notice of the pendency of this action was duly given on August 8,

2019, after the filing of the Complaint herein, by filing a Notice of Lis Pendens in

the office of the Register of Deeds for Bayfield County, Wisconsin. This was done



                                              2
in the manner and form required by law, after the filing of the complaint herein,

and more than twenty (20) days prior to the trial or other resolution of this action.

       8.     The Defendants have not served an Answer or other response and the

Clerk of Court has duly entered the default of said Defendants.

                                CONCLUSIONS OF LAW

       9.     The United States is entitled to judgment of foreclosure and sale of the

leasehold interest in the mortgaged premises in the usual form, as requested in United

States' Complaint, and in accordance with the above Findings of Fact.

       10.    The United States is entitled to recover from the Defendants the following

sum: See Attachment A.

       11.    The Defendants and all persons claiming under them subsequent to the

filing of the notice of the pendency of this action be and hereby are forever barred and

foreclosed of all right, title, interest, claim and equity of redemption in the mortgaged

premises.

       12.    That if necessary to secure possession of the premises, the Clerk of Court,

upon application by the United States, shall issue a Writ of Assistance.

       13.    The leasehold interest in the mortgaged premises shall be sold at public

auction in the County of Bayfield, State of Wisconsin, by or under the direction of the

United States Marshal for the Western District of Wisconsin, five weeks or more after

the entry of judgment, pursuant to Wis. Stat.§ 846.102(3)(a)1. Such sale shall be made

only to the Red Cliff Band of Lake Superior Chippewa Indians, an individual with the




                                             3
written consent of the Red Cliff Band of Lake Superior Chippewa Indians, or the

Department of Housing and Urban Development..

       14.    Notice of sale shall be made by publication in the Bayfield County Journal,

a newspaper distributed in the County of Bayfield, State of Wisconsin.

       15.    Any such foreclosure sale will not affect the status of the property as being

held by the United States in trust for the Tribe.

       16.    The proceeds from the sale of the leasehold mortgaged property shall be

applied as follows:

              a)      To the costs and expenses of the sale;

              b)      To the payment of the costs and disbursements taxed in this action;

              c)      In order of priority, toward the discharge of the debt adjudged to

                      by the Court to be due; and

              d)      To pay the surplus, if any, into the Court for any Defendant or

                      other person entitled to the surplus, subject to the order of the

                      Court.

      17.     Deficiency judgment is not being sought in this action.

       Now, on motion of Plaintiff United States of America,

       IT IS THEREFORE ORDERED that foreclosure of said leasehold interest in the

mortgaged premises, in the usual form as provided by and in accordance with the

above Findings of Fact and Conclusions of Law, be entered in this action.




                                              4
Dated this.   ~l day of /JZ~       2020.

                           BY THE COURT:




                               5
